969 So. 2d 356 (2007)
Rodolfo CASAS, Petitioner,
v.
SIEMENS ENERGY AND AUTOMATION, INC., Respondent.
No. SC06-1063.
Supreme Court of Florida.
November 15, 2007.
Philip D. Parrish, Miami, Florida, and Donna B. Michelson, Coconut Grove, Florida, for Petitioner.
John H. Pelzer of Ruden, McClosky, Smith, Schuster and Russell, P.A., Fort Lauderdale, Florida, for Respondent.
PER CURIAM.
We have for review Casas v. Siemens Energy & Automation, Inc., 927 So. 2d 922 (Fla. 3d DCA 2006), in which the Third District Court of Appeal cited with approval its decision in Bombay Co., Inc. v. Bakerman, 891 So. 2d 555 (Fla. 3d DCA 2004), quashed, 961 So. 2d 259 (Fla.2007). At the time the Third District Court issued its decision in Casas, Bakerman was pending review in this Court. We have jurisdiction. See art. V, § 3(b)(3), Fla. Const.; Jollie v. State, 405 So. 2d 418 (Fla.1981).
We stayed proceedings in this case pending disposition of Bakerman, in which this Court ultimately quashed the Third District Court's underlying Bakerman decision. See Bakerman v. Bombay Co., Inc., 961 So. 2d 259 (Fla.2007). We accordingly issued an order directing respondent to show cause why we should not accept jurisdiction in the present case, quash the Casas decision, and remand for reconsideration in light of our decision in Bakerman. Upon consideration of respondent's response, petitioner's reply thereto, and the parties' previously filed jurisdictional briefs, we have determined to so proceed.
We accordingly grant the petition for review in the present case. The decision under review is quashed and this matter is remanded to the Third District Court of Appeal for reconsideration upon application of this Court's decision in Bakerman.
It is so ordered.
*357 LEWIS, C.J., and WELLS, ANSTEAD, PARIENTE, QUINCE, CANTERO, and BELL, JJ., concur.